Citation Nr: 0826690	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for chronic fatigue 
syndrome.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a psychiatric 
disorder, to include depression.

5.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim was previously remanded by the Board in October 
2007 to schedule the veteran for a video-conference hearing.  
In that decision, the Board referred the issues of increased 
ratings for a right shoulder disability, a cervical spine 
disability, and a duodenal ulcer to the RO for appropriate 
action.  Review of the claims folder does not reveal that the 
RO has addressed these issues.  They are, therefore, again 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claims at this time would be 
premature.  A video- conference hearing was scheduled at the 
RO in St. Petersburg on June 30, 2008, but the veteran failed 
to report.  In a letter dated June 27, 2008 and received at 
the Board on June 30, 2008, the veteran's representative 
requested that the hearing be rescheduled due to the 
veteran's heart condition.  The request to reschedule was 
subsequently granted pursuant to 38 C.F.R. § 20.704 (2007).  
Therefore, to ensure full compliance with due process 
requirements, a remand is required to reschedule the veteran 
for a video-conference hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


